DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments filed on May 24, 2021 for application S/N 15/983,970. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1, 7, 12, 17-18 and 22-26 are allowed.  

Allowable Subject Matter

Claims 1, 7, 12, 17-18 and 22-26 submitted on May 24, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Lee, Mukherjee, O'Toole and Mohen teach backing up content management (CMS) database by analyzing database operational logs and populating action queues based on informing in the log but the prior arts of record do not specifically suggest the combination of “wrap an indication of each of the one or more first actions in a first message;  add the first message to a first queue of a queue/action pipeline” and further “wrap an indication of the at least one second action in a second message; add the second message to a second queue of the queue/action pipeline” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 7 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 7.
Lee, Mukherjee, O'Toole and Shin teach backing up content management (CMS) database by analyzing database operational logs and populating action queues based on informing in the log but the prior arts of record do not specifically suggest the combination of “wrapping an indication of each of the one or more first actions in a first message; adding the first message to a first queue of a queue/action pipeline” and further “wrapping an indication of the at least one second action in a second message; adding the second message to a second queue of the queue/action pipeline” with all the other limitations recited in the independent claims 7.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 7 is allowed.  


The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 12.
Lee, Mukherjee, O'Toole and Shin teach backing up content management (CMS) database by analyzing database operational logs and populating action queues based on informing in the log but the prior arts of record do not specifically suggest the combination of “wrap an indication of each of the one or more first actions in a first message;  add the first message to a first queue of a queue/action pipeline” and further “wrap an indication of the at least one second action in a second message; add the second message to a second queue of the queue/action pipeline” with all the other limitations recited in the independent claims 12.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 12 is allowed.  

Claim 17 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 17.
Lee, Mukherjee, O'Toole and Shin teach backing up content management (CMS) database by analyzing database operational logs and populating action queues based on informing in the log but the prior arts of record do not specifically suggest the combination of “identify indications of one or more first actions wrapped in a first message in the first queue of the queue/action pipeline” and further “identify indications of at least one second action wrapped in a second message in the second queue of the queue/action pipeline” with all the other limitations recited in the independent claims 17.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 17 is allowed.  

The dependent claim 18 and 22-26 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164